  1:20-cv-01873-SAL-SVH      Date Filed 10/05/20   Entry Number 23   Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

  Kenneth R. Price,                        )       C/A No.: 1:20-1873-SAL-SVH
                                           )
                      Plaintiff,           )
                                           )
         vs.                               )
                                           )                ORDER
  Brianna N. Burns,                        )
                                           )
                      Defendant.           )
                                           )

      Kenneth R. Price (“Plaintiff”), proceeding pro se and in forma pauperis,

filed an amended complaint alleging Brianna N. Burns (“Defendant”) violated

his constitutional rights. [ECF No. 8]. By order dated June 10, 2020, service of

process of the complaint was authorized. [ECF No. 11]. On September 28, 2020,

the summons for Defendant was returned unexecuted. [ECF No. 17]. In the

“Remarks” section of the Forms USM-285, the United States Marshals Service

(“USMS”) indicated the South Carolina Department of Corrections (“SCDC”)

Office of General Counsel could not accept service on behalf of Defendant

because she was terminated. Id. The undersigned issued an order advising

Plaintiff that the USMS was unable to serve Defendant without additional

information. [ECF No. 18].

      Plaintiff filed a motion for an extension requesting additional time to file

a summons and noting he could have named as defendants the Lieutenant or

Major. [ECF No. 20]. He provided one Form USM-285 with both the names of
  1:20-cv-01873-SAL-SVH      Date Filed 10/05/20   Entry Number 23   Page 2 of 3




a lieutenant and major on it. [ECF No. 21]. Plaintiff has not made any

allegations in his amended complaint against the individuals he listed on the

Form USM-285. To the extent Plaintiff seeks to sue Defendant’s supervisors,

he has failed to state a claim under § 1983. The doctrine of supervisory liability

is generally inapplicable to § 1983 suits, such that an employer or supervisor

is not liable for the acts of his employees, absent an official policy or custom

that results in illegal action. See Monell v. Department of Social Services, 436

U.S. 658, 694 (1978); Fisher v. Washington Metro. Area Transit Authority, 690

F.2d 1133, 1142–43 (4th Cir. 1982). The Supreme Court explains that

“[b]ecause vicarious liability is inapplicable to Bivens and § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S.

at 676; see Slakan v. Porter, 737 F.2d 368, 372–74 (4th Cir. 1984) (finding

officials may be held liable for the acts of their subordinates, if the official is

aware of a pervasive, unreasonable risk of harm from a specified source and

fails to take corrective action as a result of deliberate indifference or tacit

authorization).

      Plaintiff also states he wants to sue SCDC as Defendant’s employer.

[ECF No. 20]. As discussed in the court’s May 19, 2020 order, Plaintiff has not

stated a valid federal claim against SCDC. [ECF No. 6]. He may wish to dismiss

this case and pursue an action against SCDC in state court.

                                        2
  1:20-cv-01873-SAL-SVH     Date Filed 10/05/20   Entry Number 23   Page 3 of 3




      Plaintiff’s motion for an extension is granted and he is permitted until

October 20, 2020, to advise the court if he wishes to proceed in this case, and if

so, to file the appropriate documents.

      IT IS SO ORDERED.




October 5, 2020                              Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         3
